407 So. 2d 641 (1981)
Charles ENGLE, a/K/a Donald Halpin, Appellant,
v.
STATE of Florida, Appellee.
No. 81-143.
District Court of Appeal of Florida, Second District.
December 23, 1981.
Jerry Hill, Public Defender, and Paul C. Helm, Asst. Public Defender, Bartow, for appellant.
Charles Engle, pro se.
Jim Smith, Atty. Gen., Tallahassee, and Peggy A. Quince, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
The judgment and sentence is affirmed. However, that portion of the court's order requiring appellant to pay money to the Victim's Crime Compensation Fund is stricken because the appellant was found insolvent by the trial court. Brown v. State, 400 So. 2d 510 (Fla.2d DCA 1981).
SCHEB, C.J., and GRIMES and CAMPBELL, JJ., concur.